Citation Nr: 1403581	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-37 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein
INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of this hearing is of record.

In July 2012, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence at the January 2013 Board hearing, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  Hence, the additional evidence is being considered.

FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral leg disability.  

2.  The Veteran's low back disability is not productive of any incapacitating episodes during the past 12 months; favorable ankylosis; or limitation of thoracolumbar forward flexion to 30 degrees or less, even considering any additional limitation of motion from pain and repetitive motion.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Throughout the course of this appeal, the criteria for a disability rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  As to the bilateral leg issue, the notification obligation was accomplished by way of a letter from the RO to the Veteran dated in November 2007.  

With respect to the notice requirements regarding entitlement to a higher initial rating for the service-connected low back disability, because the actual claim was for service connection, which was subsequently granted, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that the downstream questions, such as the appropriate initial rating does not require additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his bilateral leg and low back claims.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked questions directed at identifying any pertinent evidence not currently associated with the claims file, and the Veteran volunteered his symptoms since service, reflecting his knowledge of the basis to establish entitlement to the benefits sought.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that the Veteran has indicated that he applied for Social Security Administration (SSA) benefits.  However, as the Veteran has not reported that he is in receipt for SSA benefits due to his disabilities currently on appeal, and neither the Veteran nor his representative has contended that medical records associated with the SSA claim are relevant for the claims currently on appeal, there is no obligation to obtain these records.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, as well as post-service VA and private treatment records.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination and opinion was rendered in December 2007 with regard to the bilateral leg disability.  The opinion is fully adequate to adjudicate the claim as it is based upon a review of the relevant information and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Board notes that the Veteran was scheduled for a lower leg VA examination in August 2013.  However, the Veteran declined to attend the examination because he had another appointment that day.  The Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination regarding the low back was conducted in April 2010.  Its report contains the pertinent clinical findings relevant to the pertinent diagnostic codes, and the Veteran has not reported that the low back disability has worsened since then.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, no further notice or assistance is required and the Board will proceed to a decision.  

Bilateral Leg Disability

Criteria & Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Disability which is proximately due to, or aggravated by a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

As noted above, the Veteran did not attend his scheduled lower leg examination in August 2013.  He stated that he had another appointment scheduled for that day and did not request that the VA examination be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend the examination, and will consider the claim based on the evidence of record.  38 C.F.R. § 3.655(a).  

There is documentation of leg pain in service starting in July 1999.  

The Veteran underwent a VA examination in December 2007.  Following physical examination, the examiner made no diagnosis of a right or left leg condition, having found no pathology to render a diagnosis.  Thus, there is no post-service diagnosis of a bilateral leg disorder.  The Veteran has not identified or submitted any medical evidence which shows any current bilateral leg disorder.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of a current disability, it is unnecessary for the Board to reach the question of etiology of the claimed bilateral leg disorder.  Simply put, service connection is not warranted in the absence of proof of current disability. 

As for the Veteran's statements attributing a bilateral leg disorder to his period of service, he is competent to describe symptoms of a bilateral leg disorder.  However, he is not competent to render a diagnosis, and pain alone is not compensable.  

As such, the Board finds that entitlement to service connection for a bilateral leg disorder is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disability

Criteria & Analysis

A February 2008 rating decision granted service connection for lumbar strain and assigned a 20 percent disability under DC 5237, effective July 1, 2007.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013). 

For disease and injuries of the spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2013).

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  

Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id. 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V). 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Under DC 5243, a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran seeks a disability rating in excess of 20 percent for the lumbar spine disability.  A review of the evidence and pertinent clinical findings does not show symptoms warranting a rating in excess of 20 percent.  

The Veteran underwent a VA examination in December 2007.  He reported stiffness, weakness and pain in the lower back that intensified with twisting, bending, reaching or sudden movements.  He stated that he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  He reported that his usual occupation was air transportation, (his military duties) which he performed for 20 years.  

Upon physical examination, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of all other joints and muscles was within normal limits.  Motor and sensory examination was within normal limits, to include gait, balance, cranial and peripheral nerves.  Flexion was to 60 degrees, extension was to 10 degrees, left and right lateral flexion were to 20 degrees, and left and right lateral rotation were to 30 degrees, with tenderness in paraspinal muscles.  The examiner diagnosed lumbar strain.  The effect of this condition on daily activities was mild.  

Private treatment records dated in May 2008 reflect that there was no evidence of any motor or sensorineural deficits.  The examiner diagnosed posterior central disc protrusion at L5-S1 and asymmetric left lateral disc bulge at L4-L5.  

The Veteran underwent another VA examination in April 2010.  He reported chronic lower back pain and sciatica in the right leg and weakness in the right leg.  He denied a history of hospitalization or surgery.  He denied a history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, fecal incontinence, obstipation, erectile dysfunction, falls, and unsteadiness.  He reported voiding once per night, numbness, paresthesias, and leg/foot weakness.  He also reported a history of fatigue, decreased motion, stiffness, and weakness, but denied spasms, flare-ups, and incapacitating episodes.  He stated, however, that he was unable to walk more than a few yards.  

Upon physical examination, there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy, tenderness, or weakness.  There was guarding and pain with motion on the left and right sides, but no abnormal sensation.  Flexion was to 65 degrees, extension was to zero degrees, left and right lateral flexion were to 25 degrees, left lateral rotation was to 20 degrees, and right lateral rotation was to 25 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The Veteran reported that he had not been employed for one to two years.  He stated that sitting at his previous job increased his low back pain, and he reported that moving records as a program manager bothered him.  The examiner diagnosed facet spondylosis L5/S1 lumbar spine without lower extremity radiculopathy.  The examiner found that there were no significant effects on usual occupation, as well as no effect on feeding, bathing, toileting, or grooming.  There was moderate effects on dressing; severe effects on chores, shopping, and traveling; and the back strain prevented exercise, sports, and recreation.  

The evidence as discussed above does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less, even after consideration of pain, weakness and other symptoms described in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  For example, in April 2010, forward flexion was zero to 65 degrees.  Although there was objective evidence of pain following repetitive motion, there were no additional limitations.  Because the findings do not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less, an evaluation in excess of 20 percent is not warranted. 

In reaching these determinations, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37. 

The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body, has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Here, given that the December 2007 VA examiner found that the effect of the condition on daily activities was mild, and the Veteran's overall range of motion, including in April 2010, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent based on limitation of motion.  

Moreover, the evidence as discussed above does not show ankylosis.  Thus, a rating based on ankylosis is not warranted.  

In addition, the Board acknowledges that the Veteran treats his low back disability with pain medications.  Here, given the objective findings of the range of motion studies, the Board concludes that the 20 percent rating most closely approximates the Veteran's functional loss due to limitation of motion.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

The evidence weighs against entitlement to an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There is no indication that the Veteran has intervertebral disc syndrome, and he denied any incapacitation or incapacitating episodes.  Thus, evaluation in excess of 20 percent in this regard is not warranted.  



Associated Neurologic Abnormality

The competent evidence does not reflect any objective neurologic abnormalities associated with the low back disability, so as to warrant the assignment of a separate evaluation.  He has reported numbness, paresthesias, and leg or foot weakness.  However, in May 2008 records there was no evidence of any motor or sensorineural deficits, and the April 2010 VA examiner noted that the Veteran did not have lower extremity radiculopathy.  Moreover, in April 2010, the Veteran denied any neurologic abnormalities or related low back disability, such as bowel or bladder problems.  With no neurological abnormality of the lower extremities related to the spine, additional evaluation is not warranted.  38 C.F.R. §§ 4.115, 4.124a, Diagnostic Code 8520 (2013).

Based on the evidence and analysis above, the criteria for a schedular rating higher than 20 percent for the service-connected low back disability are not met.  Further, because the criteria for a rating higher than 20 percent were not met during any distinct period during the course of the appeal, the assignment of "staged ratings" is not warranted.  Hart, 21 Vet. App. 505.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's lumbar spine claim because they take into account his pain and corresponding functional impairment.  The Veteran has not reported unusual or exceptional features associated with his lumbar spine disability and the discrete manifestations of the lumbar spine disability, i.e., limitation of motion of the lumbar spine disability, are contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

The Board also has considered whether the appeal claim should contemplate entitlement to a total disability rating based on individual unemployability (TDIU).  In this regard, while the Veteran indicated he was not working, and left his last employer because the job increased his back discomfort, neither this nor the other evidence of record indicates the Veteran is unemployable due to his back disability/service connected disabilities.  Therefore, TDIU benefits need not be considered in this case.  


ORDER

Service connection for a bilateral leg disorder is denied.  

An initial disability rating in excess of 20 percent for the lumbar spine disability is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


